Citation Nr: 9909224	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, formerly Chapter 106, in the calculated 
amount of $517.80.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The appellant had unverified service from June 4, 1992 to 
August 4, 1992 and has basic eligibility for Chapter 1606 
educational assistance benefits because he joined the 
Selected Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1993 decision by the Committee on 
Waivers and Compromises (RO), which denied the appellant's 
request for waiver of recovery of an overpayment of Chapter 
1606 educational assistance benefits, in the amount of 
$517.80. The notice of disagreement was submitted in December 
1993. The statement of the case was issued in March 1994. A 
substantive appeal was received in March 1994. The Board 
remanded the case in September 1996 and July 1998 for 
additional development of the evidence.

The Board notes that letter dated in November 1996, the RO 
determined that the provisions of 38 C.F.R. 
§ 21.7520(b)(14)(iii) pertaining to mitigating circumstances 
regarding the overpayment did not apply with regard to 
appellant's claim.  The RO notified him of his appellate 
rights and he did not file a notice of disagreement with 
regard to this issue.  Therefore, that issue is not in 
appellate status.


FINDINGS OF FACT

1.  The appellant was paid full time Chapter 1606 education 
benefits in the amount of $693 for the period from January 
19, 1993 to May 15, 1993 and the record shows that he did not 
attend 9 credit hours for that period and was entitled only 
to 1/4 time benefits in the amount of $175.20 for that same 
period.

2.  The appellant was overpaid education benefits in the 
amount of $517.80 for the period from January 19, 1993 to May 
15, 1993.

3.  The appellant was at fault in the creation of the 
overpayment of Chapter 1606 education benefits.

4.  The Government's recovery of the indebtedness would not 
defeat the purpose of payment of Chapter 1606 benefits.

5.  The record does not demonstrate that the appellant relied 
on VA benefits with the result that he relinquished a 
valuable right or incurred a legal obligation.

6.  Repayment of the debt to the Government would not deprive 
the appellant of basic necessities.

7.  Failure to make restitution would result in the 
appellant's unjust enrichment at the expense of the 
Government.


CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith in the 
creation of the overpayment but recovery of the overpayment 
of Chapter 1606 education benefits, calculated in the amount 
of $517.80, would not be against equity and good conscience; 
therefore, recovery of the overpayment is not waived. 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1993 the appellant was found to be eligible for 
educational benefits under 10 U.S.C.A. Chapter 106 (now 
Chapter 1606) effective August 1992. The appellant enrolled 
at the University of Akron for 8 credit hours for the Fall 
1992 semester (August 31, 1992 to December 19, 1992) and for 
12 credit hours for the Spring 1993 semester (January 19, 
1993 to May 15, 1993).

By letter dated in April 1993, the appellant was notified 
that he had been awarded educational assistance benefits.  He 
was informed that he would be paid at the 1/2 time rate for 
the period August 31, 1992 to January 18, 1993 and full time 
rate of $170 monthly from January 19, 1993 to March 31, 1993 
and at $190 monthly from April 1, 1993 to May 15, 1993.  He 
was informed that he would soon receive a check for the 
initial amount due and then checks would be mailed at the 
beginning of each month for the preceding month, that if he 
withdrew from school before the end of the month he was not 
entitled to the full payment for that month, that if he 
withdrew from a course he might be required to repay all the 
benefits for that course and that the same applied if he 
received a grade that did not count toward graduation.  He 
was also notified that he was required to inform the school 
and VA promptly of any change in his enrollment.

In June 1993, the University of Akron notified the RO that 
the appellant had two consecutive semesters of unsatisfactory 
progress and that for the Spring 1993 semester the appellant 
never attended 9 semester hours, for which punitive grades 
were assigned.

A November 1996 VA Form 119, Report of Contact, shows that 
the RO contacted the University of Akron and verified that 
the appellant was enrolled for 12 semester hours during the 
Spring 1993 term, but never attended classes for 9 semester 
hours during that period.

The VA will pay educational assistance under Chapter 1606 
while an eligible reservist is pursuing approved courses.  38 
C.F.R. § 21.7630 (1998).  The appellant was paid educational 
assistance benefits for 9 credit hours of classes during the 
Spring 1993 semester, which he did not attend.  The record 
shows that he was paid the full time rate for 12 credit hours 
from January 19 to May 15, 1993 in the amount of $693.  He 
was due for that period $175.20, on the basis of 1/4  time rate 
because he attended only 3 credit hours.  As the appellant 
cashed checks for that period, the overpayment of $517.80 was 
created.  See 38 C.F.R. § 21.7635 (1998).

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment.  38 U.S.C.A. § 5301(c) (West 1991); 38 C.F.R. § 
1.963(a) (1998).  In this case, the Committee found no fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  After reviewing the 
facts and circumstances of this case, the Board agrees with 
the RO's conclusion.  Therefore, waiver of the recovery of 
the overpayment is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 1991).  Nevertheless, 
before the recovery of this indebtedness from the appellant 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require him 
to repay this debt to the Government.  38 C.F.R. §§ 1.963, 
1.965 (1998).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a)(1998.

It is clear that the appellant, not the VA, was at fault in 
the creation on the debt in question, as the appellant was 
properly notified at the time he was awarded education 
benefits in April 1993 of the need to inform the VA when his 
educational status changed.  At the time of the award in 
April 1993, which included payment from January 1993 at the 
full time rate, he knew he had not attended 9 credit hours 
from that time yet he accepted payment for that period.  He 
subsequently accepted payment at the full time rate through 
May 15, 1993.  The appellant in January 1994 asserted that he 
had to return to full time work in January 1993 and that he 
attempted to withdraw from classes but missed the withdrawal 
dates because of military service.  However, he retained 
government funds to which he was not entitled and the Board 
finds that the appellant was at fault with regard to the 
creation of the overpayment.

The second element pertains to the fault on the part of the 
VA, and a review of the record does not show that the VA was 
at fault in the creation of the overpayment. The RO promptly 
reduced benefits when notified that the appellant had not 
attended nine credit hours during the Spring 1993 semester.  
Accordingly, the Board has determined no fault can be found 
on the part of the VA in this case.

As to the element of undue financial hardship, the appellant 
has not asserted that repayment of the indebtedness in this 
case would result in financial hardship.  The appellant was 
requested by the RO to submit a financial status report in 
August 1993 and in November 1996, but failed to do so.  There 
is no recent income and expense information of record.  With 
respect to the element of undue financial hardship, the Board 
notes that the pertinent regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities.  Although given the opportunity to submit a 
financial status report in support of his claim for waiver of 
recovery of the overpayment, he failed to do so.  The Board 
does not find that requiring the appellant to repay the 
indebtedness in this case would not deprive the appellant of 
basic necessities.  The Board notes further that the record 
also does not reflect that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
his reliance on these additional benefits.  38 C.F.R. § 
1.965(a).  The effect on the appellant's financial situation, 
however, is but one factor for consideration and is not 
dispositive of the issue on appeal, in and of itself.

The Board finds that failure to make restitution would result 
in unfair gain to the appellant because he received monetary 
benefits to which he was not entitled.  The VA made erroneous 
payments of benefits based on incorrect information, and he, 
in turn, benefited.  To allow him to profit by retaining 
money erroneously paid as a result of his own fault would 
constitute unjust enrichment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose is not 
defeated as the appellant is not entitled to full time 
education benefits for the period from January 19 to May 15, 
1993.

The Board has weighed the evidence and concludes that 
preponderance of the evidence is against the appellant and 
entitlement to waiver of recovery of Chapter 1606 educational 
assistance benefits in the amount of $517.80 is not 
warranted.  38 U.S.C.A. § 5107.  The Board finds that the 
facts of this case demonstrate that recovery of the 
overpayment would be not against the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965.




ORDER

The appeal is denied.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


